Name: Commission Regulation (EC) No 2319/1999 of 29 October 1999 establishing the allocation of export licences for cheeses to be exported in 2000 to the United States of America under certain quotas resulting from the GATT Agreements
 Type: Regulation
 Subject Matter: processed agricultural produce;  America;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|31999R2319Commission Regulation (EC) No 2319/1999 of 29 October 1999 establishing the allocation of export licences for cheeses to be exported in 2000 to the United States of America under certain quotas resulting from the GATT Agreements Official Journal L 280 , 30/10/1999 P. 0068 - 0070COMMISSION REGULATION (EC) No 2319/1999of 29 October 1999establishing the allocation of export licences for cheeses to be exported in 2000 to the United States of America under certain quotas resulting from the GATT AgreementsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products(1), as last amended by Regulation (EC) No 1596/1999(2), and in particular Article 20(3) thereof,Whereas:(1) Commission Regulation (EC) No 2084/1999(3) opens the procedure for the allocation of export licences for cheese to be exported in 2000 to the United States of America under certain quotas resulting from the GATT Agreements;(2) in the case of applications for provisional licences lodged pursuant to Regulation (EC) No 2084/1999 relating to quantities of products in each product group greater than those available, the allocation of licences may take into account the quantity of the same products exported to the United States of America by the applicant in the past and preference may be given to applicants whose designated importers are subsidiaries; whereas licences should be allocated to applicants who exported the cheeses in question to the United States of America in at least two of the preceding three years; whereas a preference should be accorded to those applicants whose designated importers are subsidiaries by fixing higher allocation coefficients for such applicants; whereas all other applications should be rejected;(3) the regime does not foresee the possibility for an operator to renounce the delivery of a certificate in cases where the quantity resulting from the application of the allocation coefficients is very small; whereas experience has shown that there is a risk of an operator in such circumstances being unable to fulfil his obligation to export with the consequent loss of the security; whereas it is therefore appropriate to ensure the allocation of a minimum quantity;(4) in the case of products groups for which the applications lodged are for quantities less than those available, it is appropriate to provide for the allocation of the remaining quantities to the applicants in proportion to the quantities applied for; whereas the allocation of such further quantities should be conditional upon the interested operator making a request and lodging a security,HAS ADOPTED THIS REGULATION:Article 11. Applications for provisional export licences lodged pursuant to Regulation (EC) No 2084/1999 in respect of the product groups and quotas identified by 16-Tokyo, 16-Uruguay, 17-, 20-, 21- and 25-Tokyo and 25-Uruguay in column 3 of the Annex hereto:- by applicants whose designated importers are subsidiaries shall be accepted:(a) for the quantity applied for per product code of the export refund nomenclature not exceeding that indicated in column 5 of the Annex; and(b) for the quantity applied for per product code of the export refund nomenclature exceeding that indicated in column 5 in so far as the allocation coefficients indicated in column 6 of the Annex allow,- by applicants other than those provided for under the first indent which show an export to the United States of America of the products in question during at least one of the preceding three years shall be accepted:(a) for the quantity applied for per product code of the export refund nomenclature not exceeding that indicated in column 7 of the Annex; and(b) for the quantity applied for per product code of the export refund nomenclature exceeding that indicated in column 7 in so far as the allocation coefficients indicated in column 8 of the Annex allow,- by applicants other than those provided for under the first and second indents above shall be rejected.2. Applications for provisional export licences lodged pursuant to Regulation (EC) No 2084/1999 in respect of the product groups and quotas identified by 18- and 22-Tokyo and 22-Uruguay in column 3 of the Annex hereto shall be accepted for the quantities requested. On the further application of the trader within 15 working days of the entry into force of this Regulation and subject to the lodging of the security applicable, provisional export licences may be issued for further quantities in so far as the coefficients in column 9 of the Annex allow.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 October 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 20, 27.1.1999, p. 8.(2) OJ L 188, 21.7.1999, p. 39.(3) OJ L 256, 1.10.1999, p. 50.ANNEX>TABLE>